Citation Nr: 1046596	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-03 535A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the New Philippine 
Scouts from March 1946 to February 1949.  He died in February 
2010.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied, inter alia, the Veteran's request for a TDIU.

In November 2009, the Board remanded to the RO the issues of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and TDIU for additional development.  In a 
September 2010 rating decision, the RO granted service connection 
for PTSD.  A second notice of disagreement (NOD) contesting 
either the disability rating or effective date assigned was not 
received.  Therefore, the matter is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining 
that where a claim of service connection is granted during the 
pendency of an appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability).


FINDINGS OF FACT

1.  The Veteran in this case had active service from March 1946 
to February 1949.  

2.  The Social Security Death Index shows that the appellant died 
in February 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, an appellant's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  





ORDER

The appeal is dismissed.




		
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals
	


 Department of Veterans Affairs


